Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 6,059,331 to Mori.
	Re Claim 1, Mori discloses a vehicle body structure comprising a beam member (12) extending in a predetermined direction, and a frame member (10) supporting each of a plurality of places of the beam member, wherein the beam member includes a connecting member (40, 52) that connects the plurality of places (see figure 5, 7) to suppress extension between the places.  Re Claim 2, Mori discloses wherein the connecting member (40, 52) is disposed between the places of the beam member (12) and the frame member (10, See figure 7). Re Claim 3, Mori discloses wherein a part (42, 44, 54, 56) of the connecting member (40, 52) between the plurality of places is offset toward the beam member or the frame member (projects toward the frame member).  Re Claim 6, Mori discloses wherein the frame member (10) includes a side member (16) extending in a direction orthogonal to the predetermined direction, with a space in the predetermined direction, and the beam member (12) is fixed to the side member (16) through the connecting member (40,52).



Allowable Subject Matter
s 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737.  The examiner can normally be reached on Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612